 


109 HR 3558 IH: Cheyenne River Sioux Tribe Equitable Compensation Amendments Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3558 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Ms. Herseth introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Cheyenne River Sioux Tribe Equitable Compensation Act to provide compensation to members of the Cheyenne River Sioux Tribe for damage resulting from the Oahe Dam and Reservoir Project, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cheyenne River Sioux Tribe Equitable Compensation Amendments Act of 2005. 
2.Findings 
(a)FindingsCongress finds that— 
(1)the Pick-Sloan Missouri River Basin program, authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891), was intended to promote the general economic development of the United States; 
(2)the Oahe Dam and Reservoir Project— 
(A)is a major component of the Pick-Sloan Missouri River Basin program; and 
(B)contributes to the national economy; 
(3)the Oahe Dam and Reservoir Project flooded the fertile bottom land of the Cheyenne River Sioux Reservation, which greatly damaged the economy and cultural resources of the Cheyenne River Sioux Tribe and caused the loss of many homes and communities of members of the Tribe; 
(4)Congress has provided compensation to several Indian tribes, including the Cheyenne River Sioux Tribe, that border the Missouri River and suffered injury as a result of 1 or more of the Pick-Sloan projects; 
(5)on determining that the compensation paid to the Cheyenne River Sioux Tribe was inadequate, Congress enacted the Cheyenne River Sioux Tribe Equitable Compensation Act (Public Law 106–511; 114 Stat. 2365), which created the Cheyenne River Sioux Tribal Recovery Trust Fund; and 
(6)that Act did not provide for additional compensation to members of the Cheyenne River Sioux Tribe that lost land as a result of the Oahe Dam and Reservoir Project. 
(b)PurposesThe purposes of this Act are— 
(1)to provide that the Cheyenne River Sioux Tribal Recovery Trust Fund may be used to provide compensation to members of the Cheyenne River Sioux Tribe that lost land as a result of the Oahe Dam and Reservoir Project; and 
(2)to provide for the capitalization of the Cheyenne River Sioux Tribal Recovery Trust Fund. 
3.Cheyenne river sioux tribe equitable compensation 
(a)Findings and purposesSection 102 of the Cheyenne River Sioux Tribe Equitable Compensation Act (Public Law 106–511; 114 Stat. 2365) is amended— 
(1)in subsection (a)(3), by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)the United States did not justify, or fairly compensate the Tribe and member landowners for, the Oahe Dam and Reservation project, under which the United States acquired 104,492 acres of land of the Tribe and member landowners; and 
(B)the Tribe and member landowners should be adequately compensated for that land;; and 
(2)in subsection (b)(1), by inserting and member landowners after Tribe each place it appears. 
(b)DefinitionsSection 103 of the Cheyenne River Sioux Tribe Equitable Compensation Act (Public Law 106–511; 114 Stat. 2365) is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (4) and (3), respectively, and moving the paragraphs so as to appear in numerical order; and 
(2)by inserting before paragraph (3) (as redesignated by paragraph (1)) the following: 
 
(1)Member landownerThe term member landowner means a member of the Tribe (or an heir of such a member) that owned land (including land allotted under the Act of February 8, 1887 (24 Stat. 388, chapter 119)) located on the Cheyenne River Sioux Reservation that was acquired by the United States for the Oahe Dam and Reservoir Project. 
(2)Power programThe term power program means the power program under the Pick-Sloan Missouri River Basin program.. 
(c)Cheyenne River Sioux Tribal Recovery Trust FundSection 104 of the Cheyenne River Sioux Tribe Equitable Compensation Act (Public Law 106–511; 114 Stat. 2365) is amended— 
(1)by striking subsection (b) and inserting the following: 
 
(b)Funding 
(1)In generalThe Secretary of the Treasury shall deposit into the Fund an amount equal to 25 percent of the amount deposited into the Treasury from the power program during the preceding fiscal year for the period— 
(A)beginning on October 1, 2004; and 
(B)ending on the last date of the fiscal year during which the total amount deposited into the Treasury from the power program equals the amount described in paragraph (2). 
(2)Description of amount 
(A)In generalThe amount referred to in paragraph (1)(B) is an amount equal to the sum of— 
(i)$290,722,958; and 
(ii)an amount equal to the amount of interest or earnings that would have accrued on the amount described in clause (i) if that amount had been invested in accordance with subsection (c) as of October 1, 2001. 
(B)Calculation of interestThe amount of interest and earnings described in subparagraph (A)(ii) shall be determined by applying the Lehman Government Bond Index (or a similar index, as determined by the Secretary of the Treasury, in consultation with the Tribal Council).;  
(2)in subsection (d)(1), by striking Beginning on the first day of the 11th fiscal year after the date of enactment of this Act and inserting Beginning on October 1, 2005,; and 
(3)in subsection (f)— 
(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(B)by inserting after paragraph (2) the following: 
 
(3)Member landowners 
(A)In generalThe plan may provide for the payment of additional compensation to member landowners for acquisition of land by the United States for use in the Oahe Dam and Reservoir Project. 
(B)Provision of recordsTo assist the Tribe in processing claims of heirs of member landowners for land acquired by the United States for use in the Oahe Dam and Reservoir Project, the Secretary of the Interior shall provide to the Tribe any record requested by the Tribe to identify the heirs of member landowners by the date that is 60 days after the date of receipt of a request from the Tribe.. 
(d)Eligibility of Tribe for certain programs and servicesSection 105 of the Cheyenne River Sioux Tribe Equitable Compensation Act (Public Law 106–511; 114 Stat. 2365) is amended in the matter preceding paragraph (1) by inserting or any member landowner after Tribe. 
 
